Citation Nr: 1610236	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material has been received to reopen the claim of service connection for a heart condition, to include atrial fibrillation.  

2.  Entitlement to service connection for a heart condition, to include atrial fibrillation, also claimed as secondary to service-connected posttraumatic stress disorder (PTSD) with anxiety disorder, not otherwise specified (NOS), and insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1986 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing is of record.  

With regard to the issue of service connection for a heart condition, to include atrial fibrillation, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any action which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board has listed the issues as such on the title page of this decision.

The newly reopened claim of service connection for a heart condition, to include atrial fibrillation, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a heart condition in July 1995.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open. 
 
2.  Evidence received since the denial of entitlement to service connection for a heart condition raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating determination denying service connection for a heart condition became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence sufficient to reopen the claim of service connection for a heart condition has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a heart condition, further assistance is not required to substantiate the claim.

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a July 1995 rating determination, the RO found that there was no record of a possible heart condition showing a chronic disability subject to service connection.  The RO observed that service treatment records on entrance exam dated in August 1985 showed that the Veteran's blood pressure was 142/76.  At the time of the Veteran's August 1994 separation examination, his blood pressure was 130/66.  The RO observed that in June 1994, the Veteran complained of chest pain.  Objective findings reported at that time showed that the Veteran was alert and oriented, no heart murmurs were heard, and there was tenderness to right anterior chest.  The assessment was chest wall pain.

The RO also observed that at the time of a February 1995 VA examination, the Veteran stated that he thought he had had a heart murmur in the past.  The Veteran also thought that he had had some irregularity of his heart.  He noted that it skipped a beat when he got panicky.  Physical examination performed at that time showed no evidence of irregularity after careful listening.  Heart sounds were regular and equal and peripheral vessels were good.  There was no evidence of cardiac enlargement.  After exercise there was no evidence of arrhythmia.  Blood pressures were 130/80, 124/76, 142/84, 145/80, and 138/80.  A diagnosis of no evidence of hypertension or cardiac disease was rendered.  

The RO indicated that the benefit of reasonable doubt did not apply because the preponderance of evidence was unfavorable.  The RO denied service connection for a heart condition.  

Evidence available at the time of the denial included the Veteran's service treatment records, his application for compensation, and the results of the February 1995 VA examination.  The Veteran was notified of this decision later that month and did not appeal nor was any evidence received within the one year period following notification of the denial which would have allowed the claim to remain open; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In February 2009, the Veteran requested that his claim for service connection for a heart condition be reopened.  

Evidence received subsequent to the February 1995 rating determination includes VA and private treatment records; statements from the Veteran; a statement from the Veteran's spouse; the results of a December 2009 VA examination; and the testimony of the Veteran at his January 2016 videoconference hearing. 

Treatment records added to the record demonstrate that the Veteran has been diagnosed as having proximal atrial fibrillation on numerous occasions.  The Board further observes that service connection has now been granted for PTSD with anxiety disorder, NOS, and insomnia, rated as 30 percent disabling, which the Veteran now claims causes or aggravates his current heart conditions, to include atrial fibrillation.  

At the time of the December 2009 VA examination, a diagnosis of paroxysmal atrial fibrillation was rendered.  The examiner then indicated that regarding paroxysmal atrial fibrillation and it's relation to service, he could not offer an opinion because such knowledge was not available in the medical literature and any opinion would be speculation.  The examiner then noted that he was unable to make a direct connection, as this condition was not diagnosed in the service or within a year of leaving the service.  The examiner did not address any impact from the Veteran's now service-connected PTSD with anxiety disorder, NOS, and insomnia, on any current heart condition, including, paroxysmal atrial fibrillation.  

The basis for the prior denial was that the Veteran did not have a current heart condition which was related to service.  The VA treatment records added to the record reveal that the Veteran has currently been diagnosed with paroxysmal atrial fibrillation.  In addition, the Veteran has also provided an alternative theory as to the etiology of this atrial fibrillation, to include being caused or aggravated by his PTSD with anxiety disorder, NOS, and insomnia, for which service connection is now in effect.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, to include by way of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the February 1995 rating determination is new and material to reopen service connection for a heart condition, to include atrial fibrillation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a heart condition, to include atrial fibrillation, is granted. 


REMAND

As the matter has been reopened, further development is required, to include scheduling the Veteran for a VA examination to determine the nature and etiology of any current heart condition, to include atrial fibrillation, and its relationship, if any, to his period of service and/or his service-connected PTSD with anxiety disorder, NOS, and insomnia.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran testified that his service treatment records not being available from his tours in Korea and Iraq.  Based upon the Veteran's testimony, an additional attempt should be made to obtain any other additional service treatment records from all sources.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional service treatment records from all possible sources.  If no further records are found, a report should be prepared detailing what attempts were made, with notice being given to the Veteran along with an opportunity to prove any service treatment records which may be in his possession. 

2.  Thereafter, schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current heart disorder, to include atrial fibrillation.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any current heart disorder, to include atrial fibrillation, if found, had its onset in service or is otherwise related to the Veteran's period of service?

(b) If not, is it as likely as not (50 percent probability or greater) that any current heart disorder, to include atrial fibrillation, is caused by the service-connected PTSD with anxiety disorder, NOS, and insomnia?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current heart disorder, to include atrial fibrillation, is aggravated (permanently worsened) by the service-connected PTSD with anxiety disorder, NOS, and insomnia?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


